Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
[claim 1] the motor control module further includes a function switching unit that supplies the second signal to the cut-off circuit when the external safety module is attached to the motor control module, and supplies the first signal to the cut-off circuit when the external safety module is not attached to the motor control module.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For example, figure 1 is the closest figures that shows this limitation, paragraph 31 (of the PG Publication 2021/0234364 of the present invention) describes the function switching unit 10 outputting diagnosis execution control signal 9b, which causes the second signal to be output to the cutoff circuit.  It appears that signal 9b should have a connection from the function switching unit so that the figure is aligned with how the specification and claims are describing the feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In regard to claim 2, the limitation of “an external safety module connection or disconnection determination unit that determines whether or not the external safety module is attached to the motor control module, wherein, based on the determination by the external safety module connection or disconnection determination unit, the function switching unit supplies the second signal to the cut-off circuit when the determination is positive, and supplies the first signal to the cut-off circuit when the determination is negative” is confusing.  Because the device is identified as “an external module connector of disconnection determination unit” so when you are saying when the result is positive one effect happens and another happens when the result is negative.  But it is confusing when reading the claims to understand does “positive mean disconnected or connected”.  For example – if there was a disconnection detection unit – positive would clearly mean disconnected while negative means connected, but since both (connect and disconnect) are in the title saying only positive or negative is confusing.  In paragraph 31 of the specification, it is clear that positive in this case means the external safety module is connected (so negative means disconnected).  The claim would be best if stated:
an external safety module connection or disconnection determination unit that determines whether or not the external safety module is attached to the motor control module, wherein, based on the determination by the external safety module connection or disconnection determination unit, the function switching unit supplies the second signal to the cut-off circuit when the determination is positive meaning the external safety module is attached, and supplies the first signal to the cut-off circuit when the determination is negative meaning the external safety module is not attached.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11293997. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 11293997 discloses:
In regard to claim 1, Patent 11293997 claims a cut-off circuit diagnostic device (claim 4, lines 1-18 in column 17) comprising: 
a motor control module that controls a motor (line 12); and 
an external safety module that is detachably attached to the motor control module (lines 12-13), 
wherein the motor control module includes:
a motor drive unit that has an inverter circuit for controlling a voltage applied to the motor by pulse width modulation control and a drive circuit for driving a power element of the inverter circuit (lines 15-18), 
a cut-off circuit that cuts off power supply to the drive circuit (lines 19-20), and 
a first cut-off circuit diagnostic unit that has a first diagnosis pulse generator for generating a first signal to control the cut-off by the cut-off circuit (lines 21-23) and that detects whether or not the power supply to the drive circuit is cut off according to the first signal (24-25, also see col 18 lines 1-5), 
the external safety module includes a second cut-off circuit diagnostic unit that has a second diagnosis pulse generator for generating a second signal to control the cut-off by the cut-off circuit and that detects whether or not the power supply to the drive circuit is cut off according to the second signal (lines 29-33, and see col 18 lines 15-19),
and the motor control module further includes a function switching unit that supplies the second signal to the cut-off circuit when the external safety module is attached to the motor control module (col 17 line 33 - col 18 line 2), and supplies the first signal to the cut- off circuit when the external safety module is not attached to the motor control module (col 18 lines 11-16).
Noting that patent 11293997 claims additional limitations that are not claimed in the current invention.
In regard to claim 2, Patent 11293997 claims an external safety module connection or disconnection determination unit that determines whether or not the external safety module is attached to the motor control module, wherein, based on the determination by the external safety module connection or disconnection determination unit, the function switching unit supplies the second signal to the cut-off circuit when the determination is positive, and supplies the first signal to the cut-off circuit when the determination is negative (see col 17 lines 26-28 as well as col 18 lines 1-23, while these are different words, these areas are describing the extension device detector and the signals that are caused by the detection of the presence/absence of the extension device).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishibe et al. (PCT/JP2018/015783 – The PCT is currently a 102(a)(1) reference, because the foreign priority has not been perfected because there is no translation of the certified foreign application (see 35 U.S.C 119(b)(3) and MPEP 1417) and the PCT published date is before the effective filing date of the current application, though it is noted, even perfecting priority, this reference still qualifies as a 102(a)(2) reference because the PCT of this application has a filing date before the effective filing date of the present application and includes an additional inventor – note that US Patent 11293997 is being cited below as a translation of PCT/JP2018/015783).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Kishibe et al. discloses a cut-off circuit diagnostic device (claim 4, lines 1-18 in column 17, also see figure 1, col 4 line 25-60) comprising: 
a motor control module that controls a motor (line 12); and 
an external safety module that is detachably attached to the motor control module (lines 12-13), 
wherein the motor control module includes:
a motor drive unit that has an inverter circuit for controlling a voltage applied to the motor by pulse width modulation control and a drive circuit for driving a power element of the inverter circuit (lines 15-18), 
a cut-off circuit that cuts off power supply to the drive circuit (lines 19-20), and 
a first cut-off circuit diagnostic unit that has a first diagnosis pulse generator for generating a first signal to control the cut-off by the cut-off circuit (lines 21-23) and that detects whether or not the power supply to the drive circuit is cut off according to the first signal (24-25, also see col 18 lines 1-5), 
the external safety module includes a second cut-off circuit diagnostic unit that has a second diagnosis pulse generator for generating a second signal to control the cut-off by the cut-off circuit and that detects whether or not the power supply to the drive circuit is cut off according to the second signal (lines 29-33, and see col 18 lines 15-19),
and the motor control module further includes a function switching unit that supplies the second signal to the cut-off circuit when the external safety module is attached to the motor control module (col 17 line 33 - col 18 line 2), and supplies the first signal to the cut- off circuit when the external safety module is not attached to the motor control module (col 18 lines 11-16).
In regard to claim 2, Kishibe et al. discloses an external safety module connection or disconnection determination unit that determines whether or not the external safety module is attached to the motor control module, wherein, based on the determination by the external safety module connection or disconnection determination unit, the function switching unit supplies the second signal to the cut-off circuit when the determination is positive, and supplies the first signal to the cut-off circuit when the determination is negative (see col 17 lines 26-28 as well as col 18 lines 1-23, while these are different words, these areas are describing the extension device detector and the signals that are caused by the detection of the presence/absence of the extension device).
In regard to claim 3, Kishibe et al. discloses wherein the external safety module further includes a safety monitor that outputs a first emergency stop signal for cutting off the power supply to the drive circuit to the cut-off circuit when an operation command to the motor is outside a predetermined allowable range (col 2 lines 2-6; col 6 line 58 – col 7 line 3; and col 11 lines 33-58).
 In regard to claim 4, Kishibe et al. discloses wherein the motor control module further includes a cut-off circuit diagnosis monitor that detects an anomaly of the first signal and an anomaly of the second signal (col 8 lines 33-64 and col 14 lines 34-67).
In regard to claim 5, Kishibe et al. discloses wherein the cut-off circuit diagnosis monitor outputs, to the cut-off circuit, a second emergency stop signal for cutting off the power supply to the drive circuit when detecting the anomaly of the first signal or the anomaly of the second signal (col 11 lines 33-58).
In regard to claim 6, Kishibe et al. discloses wherein the external safety module connection or disconnection determination unit includes at least one of a connection notification receiver and a communication interface unit, the connection notification receiver receiving a connection notification signal transmitted from the external safety module when the external safety module is attached to the motor control module and performing the determination based on whether the connection notification signal is received, the communication interface unit being capable of communicating with the external safety module when the external safety module is attached to the motor control module and performing the determination based on whether or not there is communication with the external safety module (as seen in figure 1, the extension device detector 15 which is described in detail in col 7 line 7 – col 8 line 64 describes communication signals that it would send it as a result of a detection from a extension device – seen in figure 1 as an arrow to extension device detector, which then communicates the signals through, so it would have at least the communication interface unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hisamatsu et al. (US Publication 2016/0241174 and is the US filed version of EP2367278, which the EPO stated was a ‘X’ reference in the European search report dated August 19, 2021 cited in the IDS filed Auguste 19, 2021) – discloses a motor control device, having a drive unit with an inverter circuit and controlling the drive pulse width modulation (abstract), which includes a gate buffers in the safe stop part (see figure 1, elements 10 and 20) and abnormality detection of the stop operation unit (paragraph 27).  But it does not include “an external safety module that is detachably attached to the motor control unit” such that “the external safety module includes a second cut-off circuit diagnostic unit that has a second diagnosis pulse generator for generating a second signal to control the cut-off by the cut-off circuit and that detects whether or not the power supply to the drive circuit is cut off according to the second signal, and the motor control module further includes a function switching unit that supplies the second signal to the cut-off circuit when the external safety module is attached to the motor control module, and supplies the first signal to the cut- off circuit when the external safety module is not attached to the motor control module”, which is describing the functionality of the system based on configurations where there external safety module is attached and while it is not attached.  Therefore, the limitations claimed are not disclosed by Hisamatsu et al because the claim interpretation of the conditional when steps because this claim is an apparatus is being interpreted that the ‘cut off circuit diagnostic apparatus’ as claimed is ‘configured to’ operate in the manner claimed, meaning that any prior art would need to be operational in the manner described in both ‘when’ conditional statements.
Hashimoto (US Publication 2019/0363650) discloses a motor control device which includes a safety circuit board that is removably attached and includes a safety input unit and a determination unit which detects safety issues with in the motor control device.
Yang et al. (US Publication 2015/0314432) discloses an electric motor, that includes a detachable battery, which detects when the battery in properly attached and when the battery is not attached.
Theopold et al. (US Publication 2019/0226450) which discloses an electromechanical drive system which has a safety module that is a plug in safety card for the motor control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896